Citation Nr: 0726313	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  01-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel  


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  The appellant seeks benefits as a surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  The appellant testified at a hearing 
before the Board in March 2002.  In November 2003, the Board 
remanded the claim for further development.


FINDINGS OF FACT

1.  Many years after service, the veteran developed chronic 
obstructive pulmonary disease (COPD), coronary artery 
disease, and arteriosclerotic heart disease, from which he 
died in August 2001.  Those conditions were not caused by any 
incident of service or related to his service-connected 
psychoneurosis; left ulnar nerve paralysis; malunion of the 
ulna; or left muscle group VII wound.

2.  The veteran did not die of a service-connected 
disability.  



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as cardiovascular disease, if 
they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran died in August 2001.  The August 2001 death 
certificate lists his cause of death as acute 
cardiorespiratory failure, due to end stage chronic 
obstructive pulmonary disease (COPD), coronary artery 
disease, and arteriosclerotic heart disease.  

At the time of the veteran's death, a 100 percent rating was 
in effect for psychoneurosis; a 30 percent rating was in 
effect for paralysis, ulnar nerve, left, severe, incomplete; 
a 10 percent rating was in effect for malunion of ulna, with 
bowing, slight limitation and flexion; and a 10 percent 
rating was in effect for wound, moderate, muscle group VII, 
left.  Service connection had not been established for the 
conditions listed on the death certificate, COPD, coronary 
artery disease, and arteriosclerotic heart disease, and there 
is no evidence that these conditions were incurred in or 
aggravated by the veteran's period of active service.  
Additionally, there is no evidence that the veteran's 
cardiovascular disease manifested to a compensable degree 
within one year after separation from service such as to 
warrant service connection for the cause of the veteran's 
death on a presumptive basis.  

The appellant's primary contention is that stress and panic 
attacks related to the veteran's service-connected 
neuropsychosis or medication taken for the veteran's service-
connected neuropsychosis caused or materially contributed to 
his cardiovascular disease, and thereby to his death.  

A VA was sought in August 2004.  The physician reviewed the 
veteran's entire case file, noting that he had an over 60 
pack year history of cigarette smoking.  He also found that 
there was no daily medication to treat psychoneurosis in the 
file, and the only medication used to treat anxiety was an 
antianxiety medication which was given as needed during a 
hospital admission by the veteran's private doctors.  The 
examiner found that the veteran's end stage COPD caused his 
death, and the over 60 pack year history of cigarette smoking 
caused his end stage COPD.  He also found that the mild, low 
dose antianxiety medication used to treat the veteran would 
not have contributed to the cause of death, which was COPD.  
Additionally, the examiner found that panic attacks and 
stress created the sensation of shortness of breath but did 
not have the ability to cause true lung disease or end stage 
lung damage.  

An additional VA opinion was sought in September 2004.  The 
physician was asked to provide an opinion regarding the 
relationship between stress, panic attacks, and 
neuropsychosis medication and the veteran's other causes of 
death, coronary artery disease and arteriosclerotic heart 
disease.  Upon review of the entire case file, the examiner 
noted that there was no mention of coronary artery disease in 
the discharge summary after the veteran's death, and no chest 
pain or symptoms of coronary artery disease were identified 
during his terminal illness.  The examiner found that end 
stage lung damage could create right heart failure and that 
it was a cardiac stressor because of inadequate oxygenation.  
He also found that the mild, low dose antianxiety medication 
used to treat the veteran would not create cardiac stress, 
and it was not at least as likely as not that the medication 
contributed to the veteran's coronary artery disease.  The 
examiner further stated that panic attacks and stress created 
the sensation of chest pain but did not cause true cardiac 
disease.

In January 2001, the Veterans Benefits Administration issued 
a Fast Letter discussing the relationship between post-
traumatic stress disorder or stress to cardiovascular 
disorders.  Veterans Benefits Administration Fast Letter 01-
05 (Jan. 16, 2001).  This Fast Letter noted that for a 
medical opinion establishing a relationship between a 
veteran's psychiatric disorder and cardiovascular disease to 
be probative and credible, it would have to be supported by 
reasons and discuss the known risk factors for cardiovascular 
disease and explain why the physician considers the 
psychiatric disorder to be at least as likely as not the 
cause of the cardiovascular disease in the veteran.  

In this case, while the appellant has contended that there is 
a relationship between the veteran's neuropsychosis and his 
cardiovascular diseases, no physician has related the two.  
Indeed, the medical opinions of record show that there is no 
relationship between stress and panic attacks and the 
veteran's cardiac diseases.  Accordingly, there is no 
competent medical evidence relating the veteran's 
cardiovascular disorders to his neuropsychosis.  As a 
layperson, the appellant is not competent to give a medical 
opinion on diagnosis or etiology of a disorder.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  For this reason, 
there is no evidence that satisfies the criteria required for 
the opinion to be considered probative and credible, as 
discussed in the January 2001 Fast Letter.  Accordingly, the 
Board finds no evidence that the veteran's service-connected 
neuropsychosis substantially contributed to his 
cardiovascular diseases.  Similarly, there is no evidence 
that the veteran's antianxiety medication substantially 
contributed to the veteran's cardiovascular diseases or COPD, 
nor is there evidence that his neuropsychosis substantially 
contributed to his COPD.  Thus, the Board finds that service 
connection for the cause of the veteran's death, claimed as 
secondary to service-connected neuropsychosis, is not 
warranted.

Having determined that service connection for the cause of 
the veteran's death as related to service-connected 
neuropsychosis is not warranted, the Board turns to the issue 
of whether service connection for the cause of the veteran's 
death is warranted based on direct causation.  

The veteran's service medical records are negative for lung-
related or cardiac-related complaints or diagnoses.  At an 
October 1945 separation examination, the veteran made no 
complaints regarding his heart or lungs, and examination 
found his lungs, heart, and blood vessels to have no 
abnormalities.  

The first post-service clinical evidence of a lung disability 
is a March 1978 chest x-ray that showed hyperaeration of the 
lung fields with some flattening of the hemidiaphragms, 
indicating early COPD.  There was no evidence of superimposed 
inflammatory process, and the cardiac silhouette was normal.  
The diagnosis was chronic bronchitis with COPD.  In a January 
1983 private medical report, the veteran had been suffering 
from a cold and weakness for the previous two weeks.  He had 
been seen by his private physician for a fever and told that 
he had pneumonia.  Examination revealed diminished expansion 
in his chest, vesicular breathing with prolonged expiration, 
and scattered rhonchi.  A chest x-ray showed normal heart 
size and chronic pulmonary changes with superimposed 
pulmonary scarring.  There were infiltrations seen in the 
left lung base that could have been chronic or secondary to 
pneumonitis.  There were no carotid bruits or heart murmurs.  
Peripheral pulses were at full volume and tension, and neck 
veins were flat.  The veteran was diagnosed with COPD with 
exacerbation and left-sided lower lobe pneumonitis.  A July 
1985 chest x-ray showed COPD and bilateral hilar engorgement 
suggesting chronic pulmonary hypertension.  The cardiac 
silhouette was narrow with right ventricular predominance 
indicating the possibility of cor pulmonale.  The lungs were 
clear of active inflammatory disease.  

Private medical records dated from July 1985 to November 1998 
show that the veteran received periodic treatment for his 
COPD.  An April 1990 chest x-ray showed normal heart size.  
The aorta was ectatic with calcifications seen in the arch.  
There were probable pulmonary fibrotic changes seen in the 
left lung base.

In an April 1994 VA medical report, the veteran was 
hospitalized due to dyspnea after having been treated two 
days prior at a private hospital for pneumonia and COPD.  
Examination revealed mild respiratory distress, a clear 
chest, no bruits or jugular venous distention, and a regular 
heart with no murmurs or gallops.  The veteran was treated 
and diagnosed with end stage COPD.

In a March 1996 private medical report, the veteran was 
hospitalized for acute exacerbation of his COPD.  An 
electrocardiogram showed his borderline cardiac problems 
which had been addressed in the past.  There was a mild sinus 
tachycardia that had subsided to a normal sinus rhythm with a 
grade 2 apical systolic murmur without thrill or friction 
rub.  A chest x-ray revealed COPD with no evidence of 
pneumonia or any other disease process.  His discharge 
diagnoses were COPD with acute exacerbation, colonic polyp, 
gastrointestinal tract bleeding secondary to a colonic polyp, 
blood loss anemia secondary to a colonic polyp, gastritis, 
and osteoarthritis by history.

In a December 1998 private medical report, examination 
revealed scattered rhonchi throughout both lung fields.  
There were wheezes at both lung fields and rales in both 
bases.  There were intercostal and subcostal retractions.  
The veteran was also found to have sinus tachycardia with a 
very prominent murmur without thrill or friction rub.  The 
discharge diagnoses were marked exacerbation of COPD, acute 
gastritis, and unspecified dermatitis.  

Private medical records dated from June 1999 to August 2001 
show that the veteran continued to be treated for COPD and 
heart disease until his death.  A January 2000 private 
medical report shows the veteran complaining of acute 
shortness of breath with fever, chills, body aches, muscle 
aches, and left-sided chest pain whenever he tried to 
breathe.  Examination revealed bilateral wheezes in the lungs 
with rapid respiratory rates.  His heartbeat was rapid with a 
mild soft systolic ejection murmur.  The diagnoses were acute 
COPD with acute viral illness and coronary artery disease.  

The veteran's August 2001 terminal records revealed that he 
was brought to the emergency room because he slipped and fell 
at home, injuring his left hip.  He denied any chest pain, 
syncope, or dizziness prior to the fall and denied any loss 
of consciousness in the fall.  He had no other complaints of 
pain aside from the pain in his left hip.  Examination showed 
that his lungs were clear to auscultation bilaterally and 
sounded clear.  There was decreased air entry and expiratory 
wheezing bilaterally.  His heart had regular rate and rhythm 
without murmur.  The veteran underwent surgery for a 
fractured left hip.  He began to develop respiratory 
difficulties and some pulmonary edema on occasion.  His chest 
had poor expansion bilaterally, and his lungs had scattered 
wheezes and rhonchi throughout both fields.  There were some 
intercostal retractions.  His heart had a sinus tachycardia 
with apical systolic murmur without thrill or fraction rub.  
The veteran was given respiratory therapy and antibiotics, 
but he was found to have insufficient lung reserve to carry 
him through his post-operative course and subsequently 
expired.  The discharge diagnoses were fractured left hip, 
peripheral vascular disease, hypothyroidism, hiatus hernia by 
history, gastroesophageal reflux disease, peripheral 
neuropathy, benign prostatic hypertrophy, and urinary tract 
infection.  The physician found that the cause of death was 
cardiopulmonary arrest secondary to end stage COPD.    

The appellant testified before the Board at a video 
conference hearing in March 2002.  Testimony revealed that 
the appellant and veteran were married for 17 years, and he 
received treatment for a nervous condition and heart 
conditions the entire time.  She testified that the veteran 
was nervous all of the time and did not like to be around 
anyone.  She reported that she had to stay with him all the 
time because he was afraid to be by himself.  She also 
reported that he had panic attacks, stress, and trouble 
breathing.  She testified that the veteran's private 
physician told him that the stress and panic attacks were due 
to his neuropsychosis.  She stated that the veteran began 
having heart problems eight years ago, and a private 
physician told him that the medications he was taking for his 
psychoneurosis had caused the heart problems.  She further 
testified that she believed the veteran's psychoneurosis 
caused his death.  

On VA examination in August 2004 and September 2004, the 
examiner reviewed the veteran's entire case file, noting that 
he had an over 60 pack year history of cigarette smoking.  He 
also found that there was no daily medication to treat 
psychoneurosis in the file, and the only medication used to 
treat anxiety was a medication which was given as needed 
during a hospital admission by the veteran's private doctors.  
He further noted that there was no mention of coronary artery 
disease in the discharge summary after the veteran's death, 
and no chest pain or symptoms of coronary artery disease were 
identified during his terminal illness.  The examiner found 
that the veteran's end stage COPD caused his death, and the 
over 60 pack year history of cigarette smoking caused his end 
stage COPD.  He also found that the mild, low dose 
antianxiety medication used to treat the veteran would not 
have contributed to the cause of death, which was COPD.  He 
further found that panic attacks and stress created the 
sensation of shortness of breath but did not have the ability 
to cause true lung disease or end stage lung damage.  
Additionally, the examiner stated that end stage lung damage 
could create right heart failure and that it was a cardiac 
stressor because of inadequate oxygenation.  He found that 
the mild, low dose antianxiety medication used to treat the 
veteran would not create cardiac stress, and it was not at 
least as likely as not that the medication contributed to the 
veteran's coronary artery disease.  The examiner also stated 
that panic attacks and stress created the sensation of chest 
pain but did not cause true cardiac disease.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, the Board finds no probative evidence of a 
direct medical nexus between military service and the cause 
of the veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the veteran's death is not warranted.  In 
addition, cardiovascular disease was not diagnosed within one 
year of separation, so presumptive service connection for 
cause of the veteran's death is not warranted.   

The Board has considered the appellant's assertions that the 
veteran's cause of death was related to his active service, 
including as a result of his service-connected 
neuropsychosis.  However, as a layperson, the appellant is 
not competent to give a medical opinion on a diagnosis or 
etiology of a disorder.  See Bostain v. West, 11 Vet. App. 
124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).

In sum, the evidence shows that the veteran developed COPD, 
coronary artery disease, and arteriosclerotic heart disease, 
which led to his death, many years after service.  These 
fatal conditions were not service-connected, nor does any 
probative medical evidence of record demonstrate that they 
were caused by any incident of service.  The weight of the 
evidence shows that no disability incurred in or aggravated 
by service either caused or contributed to the veteran's 
death.  As the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).                    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004; a rating 
decision in October 2001; and a statement of the case in 
November 2001.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


